Citation Nr: 0912982	
Decision Date: 04/07/09    Archive Date: 04/15/09

DOCKET NO.  02-07 777	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for a psychiatric 
disorder.  

2.  Entitlement to a compensable evaluation pursuant to 
38 C.F.R. § 3.324.


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

Helena M. Walker, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1988 to 
October 1993.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from December 2001 and July 2002 rating 
decisions of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Waco, Texas, which denied the benefits sought 
on appeal.

The Board most recently remanded the Veteran's claim in 
September 2007 for further evidentiary development.  The 
requested action was taken, and the claim is appropriately 
before the Board for review.

The issue of entitlement to benefits under 38 C.F.R. § 3.324 
is addressed in the REMAND portion of the decision below and 
are REMANDED to the RO via the Appeals Management Center 
(AMC), in Washington, DC.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the Veteran's appeal has been obtained.

2.  The Veteran is currently diagnosed as having depression 
attributable to his period of active duty.  


CONCLUSION OF LAW

The Veteran's currently diagnosed depression was incurred in 
service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 
C.F.R. §§ 3.102, 3.303 (2008).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board finds that VA has substantially satisfied the 
duties to notify and assist, as required by the Veterans 
Claims Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 
2008); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2008).  
To the extent that there may be any deficiency of notice or 
assistance, there is no prejudice to the Veteran in 
proceeding with this appeal given the favorable nature of the 
Board's decision.  Any error in the failure to provide notice 
involving the downstream elements of rating and effective 
date is harmless at this time, and can be corrected by the RO 
following the Board's decision.  See Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).

The Veteran contends that he has a psychiatric disorder 
attributable to his period of active service.  He asserts 
that he was treated in service by a civilian for depression 
and stress due to homesickness, but advised that these 
records were unavailable.  He also reports having been 
sexually harassed in service.  He testified that he did not 
seek post-service treatment for his mental condition because 
of embarrassment.  

Service connection for VA compensation purposes will be 
granted for a disability resulting from disease or personal 
injury incurred in the line of duty or for aggravation of a 
preexisting injury in the active military, naval or air 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  
Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

There must be competent evidence showing the following:  (1) 
the existence of a current disability; (2) in-service 
incurrence or aggravation of a disease or injury; and (3) a 
causal relationship between the current disability and a 
disease or injury incurred or aggravated during service.  See 
Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); 
see also Hickson v. West, 12 Vet. App. 247 (1999).  


It is important to note that it is the defined and 
consistently applied policy of VA to administer the law under 
a broad interpretation, consistent, however, with the facts 
shown in every case.  When, after careful consideration of 
all procurable and assembled data, a reasonable doubt arises 
regarding service origin, the degree of disability, or any 
other point, such doubt will be resolved in favor of the 
claimant.  By reasonable doubt is meant one which exists 
because of an approximate balance of positive and negative 
evidence which does not satisfactorily prove or disprove the 
claim.  It is a substantial doubt and one within the range of 
probability as distinguished from pure speculation or remote 
possibility.  See 38 C.F.R. § 3.102.

In an undated service treatment record (STR), the Veteran was 
noted to have been treated for stress and depression while 
stationed in Stuttgart, Germany.  No further work-up was 
noted, nor was the Veteran noted as having depression at the 
time of service separation.  

In August 2001, the Veteran underwent a VA psychiatric 
examination.  The Veteran reported that during service he 
felt isolated and lonely, and was treated for depression.  
The Veteran was diagnosed as having adjustment disorder with 
depressive features.  The examiner opined that it was 
unlikely that the Veteran's current depression was caused or 
aggravated by his military service, and that the Veteran's 
in-service reports of depression were consistent with 
feelings of homesickness or temporary adjustment disorder and 
not related to any current depression.  It was also noted 
that the Veteran had not undergone psychiatric treatment 
since service discharge, nor was he currently undergoing 
treatment.  

In March 2006, the Veteran underwent another VA psychiatric 
examination.  In addition to the reported in-service 
symptomatology from his previous VA examination, the Veteran 
reported experiencing military sexual trauma in the form of 
sexual harassment.  The Veteran advised that he did not 
report any incident of sexual harassment while in service.  
The examiner diagnosed the Veteran as having depressive 
disorder and anxiety disorder.  He opined that it was more 
likely than not that the Veteran's military experiences 
contributed to his present problems, but that his childhood 
experiences also resulted in a portion of his long-standing 
problems.  

Pursuant to the Board's September 2007 remand, the Veteran 
underwent another VA examination in November 2008.  He was 
noted to have received psychiatric treatment in service 
primarily for homesickness and was noted to have a history of 
military sexual trauma.  He was ultimately diagnosed as 
having severe and recurrent major depression without 
psychotic features.  In a December 2008 addendum to the 
November 2008 VA examination, the examiner indicated that the 
Veteran's STRs were devoid of any mention of in-service 
sexual harassment, and he indicated that this lack of 
documentation was expected.  The examiner further opined that 
the Veteran's depression was a direct result of the events 
that occurred during his active military service.  

Given the evidence as outlined above, the Board finds that 
the evidence is at least in relative equipoise regarding the 
Veteran's depression as having its onset in service.  The 
Veteran's STRs reflect a notation that the Veteran was 
treated for stress and depression during service.  Although 
the Veteran has not undergone post-service psychiatric 
treatment, there are two medical opinions of record linking 
the Veteran's currently diagnosed depression to service-both 
due to his in-service treatment for homesickness and his 
reported in-service sexual harassment.  There is one clinical 
opinion indicating that the Veteran's in-service treatment 
for homesickness is unrelated to any current depression.  
Given the competing medical opinions, the Board finds the 
evidence to be in relative equipoise as to the origin of his 
psychiatric disability.  Accordingly, reasonable doubt is 
resolved in the Veteran's favor and service connection is 
granted for depression.  

ORDER

Service connection for depression is granted, subject to the 
laws and regulations governing the award of monetary 
benefits.  


REMAND

VA has yet to evaluate depression as the Veteran has just 
been granted entitlement to service connection for 
depression, and this evaluation could potentially affect the 
outcome of the 38 C.F.R. § 3.324 claim.  Therefore, a 
decision on the 38 C.F.R. § 3.324 claim will be deferred 
pending the rating of this now service-connected claim for 
depression.  See Harris v. Derwinski, 1 Vet. App. 180 (1991).

Accordingly, this case is REMANDED for the following action:

Following the rating for the Veteran's 
service-connected depression, the RO 
should readjudicate the Veteran's 
38 C.F.R. § 3.324 claim.  If the claim 
still remains denied, the Veteran and his 
representative should be furnished a 
Supplemental Statement of the Case, and 
be afforded a reasonable opportunity to 
respond before the record is returned to 
the Board for further review.

The purpose of this REMAND is to obtain additional 
development and the Board, at this time, does not intimate 
any opinion as to the merits of the case, either favorable or 
unfavorable.  The Veteran is free to submit any additional 
evidence and/or argument he desires to have considered in 
connection with his current appeal.  No action is required of 
the Veteran until he is notified.

This claim must be afforded expeditious treatment. The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



____________________________________________
James L. March
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


